462 F.2d 1132
UNITED STATES of America, Plaintiff-Appellee,v.Steven Lewis BROWNSTEIN, Defendant-Appellant.
No. 72-1545 Summary Calendar.*
United States Court of Appeals,
Fifth Circuit.
Aug. 3, 1972.

Appeal from the United States District Court for the Northern District of Florida.
Before THORNBERRY, COLEMAN and INGRAHAM, Circuit Judges.
PER CURIAM.

Affirmed.1 See Local Rule 21.2


*
 Rule 18, 5th Cir.; see Isbell Enterprises, Inc. v. Citizens Casualty Company of New York et al., 5th Cir. 1970, 431 F.2d 409, Part I


1
 Appellant raises three issues on appeal, the validity of his arrest, the sufficiency of the evidence against him, and the refusal of the court to give a requested charge


2
 See NLRB v. Amalgamated Clothing Workers of America, 5th Cir. 1970, 430 F.2d 966